DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-8, filed October 20, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 8, 10, 14 and 20, they recite, among other features, “wherein the straight line wiring in at least one direction has a non-equal pitch wiring pattern in which repetitive pitches of a predetermined number of the thin metal wires are equal and at least two pitches of the respective pitches of the predetermined number of the thin metal wires are different,
wherein a moiré evaluation value in the non-equal pitch wiring pattern is less than a moiré evaluation value in an equal pitch wiring pattern which is composed of a plurality of straight thin metal wires, in which repetitive pitches of the predetermined number of the thin metal wires are equal to those of the non-equal pitch wiring pattern, and

The Prior Art discloses a mesh pattern that has different pitches between the lines of the mesh pattern.  The Prior Art does not disclose wherein the straight line wiring in at least one direction has a non-equal pitch wiring pattern in which repetitive pitches of a predetermined number of the thin metal wires are equal and at least two pitches of the respective pitches of the predetermined number of the thin metal wires are different.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 11, 2022